                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 ANTHONY BUSSIE,                                    CV 19-00087-H-BMM-JTJ

                Plaintiff,

          vs.                                   FINDINGS AND RECOMMENDATIONS
                                                 OF UNITED STATES MAGISTRATE
 SENATOR CORY BOOKER, SENATOR                               JUDGE
 CHRIS DOBB, CONGRESSMAN
 ROBERT E. ANDREWS, and
 ATTORNEY GENERAL WILLIAM
 BARR,

                Defendants.


      Plaintiff Anthony Bussie, a federal prisoner proceeding without counsel filed

a Motion to Proceed in Forma Pauperis (Doc. 1) and a proposed Complaint (Doc.

2.) 1 Mr. Bussie does not appear to have any relationship to the District of

Montana. Based upon Mr. Bussie’s filing history it is recommended that his

motion to proceed in forma pauperis (Doc. 1) be denied and the action be

dismissed.


      1
        Mr. Bussie has listed other individuals as plaintiffs in his Complaint, but
those individuals did not sign the Complaint and they did not submit motions to
proceed in forma pauperis. Since Mr. Bussie is not an attorney, he cannot
represent those individuals in this action. See Simon v. Hartford Life, Inc., 546
F.3d 661, 664 (9th Cir. 2008) (a non-attorney plaintiff may not pursue a claim on
behalf of others in a representative capacity). Mr. Bussie is considered the only
plaintiff in this action and the Clerk of Court is directed to terminate Plaintiffs
Cesar Sayo and John Kless.
                                          1
      Permission to proceed in forma pauperis is discretionary with the Court. See

28 U.S.C. § 1915(a). 28 U.S.C. § 1915(g) provides:

      In no event shall a prisoner bring a civil action or appeal a judgment
      in a civil action or proceeding under this section if the prisoner has, on
      3 or more prior occasions, while incarcerated or detained in any
      facility, brought an action or appeal in a court of the United States that
      was dismissed on the grounds that it is frivolous, malicious, or fails to
      state a claim upon which relief may be granted, unless the prisoner is
      under imminent danger of serious physical injury.

      The Court takes judicial notice of four federal cases previously brought by

Mr. Bussie that were dismissed on the grounds that they were frivolous, malicious,

or failed to state a claim upon which relief may be granted: (1) 5:12-cv-792-D

(E.D. N.C. Mar. 12, 2013) (dismissing case as frivolous); (2) 1:13-cv-23000-

Ungaro (S.D. Fla Oct. 30, 2013) (dismissing case for failure to state a claim); (3)

1:14-cv-20673-CMA (S.D. Fla. Mar. 27, 2014) (dismissing case for failure to state

a claim); and (4) 6:19-cv-1384-Orl-41-DCI (M.D. Fla. July 30, 2019) (dismissing

case as frivolous).

      Mr. Bussie has exceeded the three “strikes” allowed by the Prison Litigation

Reform Act to a prisoner attempting to proceed in forma pauperis in a federal civil

lawsuit. As such, he cannot proceed in forma pauperis in the instant case unless he

can show that he qualifies for the “imminent danger of serious physical injury”

exception of Section 1915(g). Even when construed liberally in Mr. Bussie’s

favor, the allegations in his Complaint do not support a credible finding that he is


                                          2
in “imminent danger of serious physical injury.”

      While ordinarily litigants are given a period of time to pay the full filing fee

of $400.00, Mr. Bussie should not be allowed to do so in this case given his

abusive litigation practices. He should have known that he could not submit

additional complaints without payment of the filing fee or demonstrating imminent

danger of serious physical harm.

      Mr. Bussie is not entitled to a ten-day period to object. Minetti v. Port of

Seattle, 152 F.3d 1113, 1114 (9th Cir. 1998) (per curiam). No motion for

reconsideration will be entertained.

      Based upon the foregoing, the Court issues the following:

                             RECOMMENDATIONS

      Mr. Bussie’s Motion to Proceed in Forma Pauperis (Doc. 1) should be

DENIED pursuant to 28 U.S.C. § 1915(g). The Clerk of Court should be directed

close the case and enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      DATED this 6th day of April, 2020.


                                         /s/ John Johnston
                                       John Johnston
                                       United States Magistrate Judge




                                          3
